        4:20-cv-01696-JD        Date Filed 04/30/20      Entry Number 1        Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

LYNETTE GUTRIDGE,                             )      C.A. NO.      4:20cv-01696 RBH
                                              )
                                              )
                         PLAINTIFF,           )
                                              )
               vs.                            )
                                              )               NOTICE OF REMOVAL
COSTCO WHOLESALE                              )
CORPORATION d/b/a COSTCO                      )
and JASON VAN DAL,                            )
                                              )
                         DEFENDANTS.          )
                                              )

TO:    IAN D. MAGUIRE, ESQUIRE, ATTORNEY FOR THE PLAINTIFF:


       YOU WILL PLEASE TAKE NOTICE that Defendants COSTCO WHOLESALE

CORPORATION d/b/a COSTCO and JASON VAN DAL, (collectively “Defendants”), hereby

notify this Court, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, of removal to this Court of the

action pending between the above-captioned parties in the Court of Common Pleas, County of

Horry, State of South Carolina, Civil Action number 2020-CP-26-02174. Removal is based upon

the following grounds:

       1.      The above-entitled personal injury action was brought in the Court of Common

Pleas, County of Horry, State of South Carolina, by the Plaintiff, to recover damages resulting from

an incident that occurred on March 30, 2018 in Horry County, South Carolina.

       2.      Plaintiff commenced this action by filing the Summons and Complaint with the

Court of Common Pleas, County of Horry, State of South Carolina, on March 23, 2020.

       3.      In the complaint, Plaintiff is seeking actual and punitive damages as a result of the

subject accident.
        4:20-cv-01696-JD        Date Filed 04/30/20       Entry Number 1        Page 2 of 3




       4.      At the time of the commencement of this action and the filing of this Notice of

Removal, the Plaintiff and the Defendants herein maintained the following citizenship:

               a.      Pursuant to the Complaint, Plaintiff is a citizen of South Carolina.

               b.      Defendant Costco Wholesale Corporation’s principal place of business is

located at 999 Lake Dr., Issaquah, WA 98027.

               c.      Defendant Jason Vandal is a citizen and resident of South Carolina, who

resides at 2635 Henagan Lane, Myrtle Beach, SC 29588, but, upon information and belief, was

named as a Defendant based on the Plaintiff’s mistaken belief that he was the General Manager of

the Costco Warehouse at issue in this case for the purposes of destroying diversity. Mr. Vandal is

not and has never been the General Manager of the subject location and is, accordingly, an improper

party to this lawsuit. (See Affidavit of Jason Vandal, attached hereto as Exhibit B).

       5.      As a result, there exists a diversity of citizenship between the party Plaintiff and the

proper party Defendants pursuant to 28 U.S.C. §1332 at the time of removal; at all pertinent times

the Plaintiff and properly named Defendant were citizens of different states of the United States.

       6.      Plaintiff is seeking an unspecified amount of actual and punitive damages in this

action for severe and painful injuries and other damages (Complaint, ¶ 21, 23, and 24). Prior to suit

being filed, Plaintiff made a settlement demand over $75,000.00. Based on Plaintiff’s claim for

damages, a jury could award relief in excess of $75,000.00 if proved.

       7.      As a result, the amount in controversy, exclusive of interest and costs, exceeds the

sum of $75,000.00.

       8.      The Court of Common Pleas for Horry County is within the United States District

Court for the District of South Carolina, Florence Division. Thus, by filing the Notice of Removal
        4:20-cv-01696-JD        Date Filed 04/30/20       Entry Number 1        Page 3 of 3




in the district and division within which such action is pending, the Defendants have satisfied the

requirements of 28 U.S.C. § 1446(a).

       9.       This Notice of Removal is filed pursuant to 28 U.S.C. § 1446 within thirty (30) days

of the receipt by the Defendants of the initial pleading setting forth the claim for relief upon which

this action is based. A copy of all process and pleadings served on the Defendants is attached hereto

as Exhibit A.

       10.      A copy of this Notice of Removal has been filed with the Clerk of Court for Horry

County Common Pleas.

       11.      The Defendants shall pay all costs and disbursements incurred by reason of the

removal proceedings should it be determined that the said action was not removable or was

improperly removed.

       WHEREFORE, your Petitioners pray that this Court accept this Notice of Removal, which

is being filed and that this Honorable Court take jurisdiction of the above entitled cause and all

further proceedings in said cause in the Court of Common Pleas, County of Horry, State of South

Carolina be stayed.


                                               YCRLAW, LLC

                                               By:     s/Duke R. Highfield
                                               Duke R. Highfield, FedID#5654
                                               Victoria L. Anderson, FedID#11708
                                               Matthew K. Harrison, FedID#12939
                                               25 Calhoun Street, Suite 400
                                               Charleston, SC 29401
                                               (843) 720-5456
                                               dhighfield@ycrlaw.com
                                               tanderson@ycrlaw.com
                                               mharrison@ycrlaw.com
                                               Attorneys for Defendants
Charleston, South Carolina
      April 30      , 2020
